Exhibit 10.1

NEWS CORPORATION

EXECUTIVE OFFICER PERFORMANCE-BASED LONG-TERM INCENTIVE PROGRAM

SUMMARY OF TERMS AND CONDITIONS OF PERFORMANCE STOCK UNIT

 

Eligible Persons   Persons who may be designated from time to time by the
Compensation Committee (the “Compensation Committee”) of the Board of Directors
of News Corporation     Award   An award of News Corporation Performance Stock
Units (“PSUs”), with each representing the right to receive the U.S. dollar
value of one share of News Corporation’s Class A common stock, par value $0.01
per share (“Class A Common Stock”) in cash. The PSUs will be granted under the
News Corporation 2005 Long-Term Incentive Plan (the “LTIP”).       Performance
Period   3-Year Performance Period    Performance Metrics
(Target Performance,
Maximum Performance
and Limitation  

Performance Metric

   Target
Performance     Maximum
Performance     Earnings Per Share (“EPS”) Growth – Average Adjusted EPS growth
per fiscal year measured by the sum of the year over year annual growth in each
of the three fiscal years of the performance period, divided by 3 versus a
pre-established target    40 %    80 %  Adjustment)  

 

Free Cash Flow (“FCF”) Growth – Average Adjusted Free Cash Flow growth per
fiscal year measured by the sum of the year over year annual growth in each of
the three fiscal years of the performance, divided by 3 versus a pre-established
target

   40 %    80 %   

 

Total Shareholder Return (“TSR”) – News Corporation’s 3-year TSR compared with
the 3-year TSR of the companies comprising the S&P 500 Index (excluding
Financial and Energy sector companies) at the end of the Performance Period

   20 %    40 %                  

Subtotal

   100 %    200 %**                  

 

**     However, in no event may a payout exceed 150% of the PSU Target Number
(defined below) the Eligible Person has the opportunity to earn.

 

The EPS and FCF performance metrics are determined as the percentage growth from
News Corporation’s prior year end consolidated results. The TSR performance
metric is determined by a measurement at the end of the Performance Period.

         



    



--------------------------------------------------------------------------------

   Limitation Adjustment – A “limitation adjustment” may be required in some
cases to cap the maximum payout at 150% of the PSU Target Number (defined
below). Target Determinations    Within 90 days of the beginning of each
Performance Period, the Compensation Committee will establish, for each of the
performance metrics, performance ranges and payout ranges for the Performance
Period. At such time, unless already set forth in an applicable employment
agreement, the Compensation Committee will determine the target opportunity for
each Eligible Person expressed as a dollar value (the “PSU Target Value”). The
PSU Target Value will be converted into a target number of PSUs based on the 20
trading day average closing price of the Class A Common Stock ending on the
June 30 of the prior year (the “PSU Target Number”). Such performance metrics’
performance ranges, payout ranges, and PSU Target Value will be conveyed in
writing to each applicable Eligible Person within 90 days of the beginning of
each Performance Period. Performance Determination   

•        As soon as practicable following the end of the Performance Period, the
Compensation Committee will compute the average of the annual EPS and FCF
performance metrics for each of the three applicable fiscal years and determine
the final performance metric for each of the three performance metrics, which,
because of the Limitation Adjustment described above, cannot exceed 150% of the
PSU Target Number (the “Final Performance Metric”). The Compensation Committee
will then certify the achievement of the results for the Performance Period.

 

•        All performance metrics may be adjusted at the sole discretion of the
Compensation Committee as it deems appropriate (i) to exclude the effect of
extraordinary, unusual and/or non-recurring items, discontinued operations and
accounting charges and (ii) to reflect such other facts as the Compensation
Committee deems appropriate so as to reflect the performance metric and not
distort the calculation of the performance metric.

Payment    Subject to the Condition to Payment of PSUs described below, at the
end of the Performance Period, each Eligible Person will be credited with the
number of PSUs determined by multiplying the PSU Target Number by the Final
Performance Metric (the “Final PSU Credits”). Each Eligible Person will then
receive a payment equal to the Final PSU Credits multiplied by the closing price
of the Company’s Class A Common Stock on the last trading day immediately prior
to the Payment Date, subject to the limitations set forth in the LTIP. The
“Payment Date” shall be August 15 or the business day closest to August 15.
Thus, the Final PSU Credits reflect, for each Eligible Person, both Company
performance and any change in the value of the Company’s Class A Common Stock
over the three-year Performance Period. Condition to Payment of PSUs    The
Payment of PSUs to each Eligible Person is subject to the attainment of one or
more pre-established objective performance measures that shall be determined by
the Compensation Committee within the 90 day period after the beginning of the
fiscal year (the “PSU Performance Condition”). If the PSU Performance Condition
is met, the actual number of PSUs to be awarded shall be determined by
multiplying the PSU Target Number by the Final Performance Metric as described
herein subject to the maximum limitation contained in the 2005 Long-Term
Incentive Plan.



--------------------------------------------------------------------------------

Impact of Termination During a Performance Period   

Unless set forth in an applicable employment agreement or otherwise provided by
the Compensation Committee, in its sole discretion, the following provisions
shall apply to the PSUs:

 

Upon any type of termination on or prior to the last day of the first fiscal
year of the applicable Performance Period, the entire Award will be forfeited.

 

Upon termination that occurs within the second or third fiscal years of the
applicable Performance Period, the following terms and conditions shall apply:

 

In the event of termination by the Company for Cause (as may be defined in an
applicable employment agreement) or termination by an Eligible Person without
Good Reason (as may be defined in an applicable employment agreement), the
entire Award will be forfeited.

 

In the event of termination by the Company without Cause (as may be defined in
an applicable employment agreement), including by a non-renewal of the Eligible
Person’s employment agreement, termination by the Eligible Person with Good
Reason (as may be defined in an applicable employment agreement) or upon
retirement, an Eligible Person shall be entitled to receive a pro-rata portion
of any Award that would have been paid had no termination occurred based on the
number of days the Eligible Person was employed by the Company during the
Performance Period.

 

In the event of death or Disability (as defined below), an Eligible Person shall
be entitled to receive the full value of any Award at the end of the Performance
Period as if no termination had occurred and such Award shall be payable when
such Award would have been paid had no termination occurred.

 

“Disability” shall mean an Eligible Person is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

 

“Retirement” shall mean the resignation or termination of employment by the
Eligible Person after attainment of age 60 with ten years of service with the
Company or any of its affiliates so long as the Eligible Person is not then
employed by another company.

Definitions    “Adjusted Net Income” shall be determined by adjusting Net Income
by eliminating the effect on Net Income of the following items, which will apply
equally to income and losses from “Associated Entities” (as that term is used in
News Corporation’s audited consolidated financial statement (the “Financial
Statements”) included in Net



--------------------------------------------------------------------------------

  

Income (the “Adjustments”) - (i) non-cash intangible asset impairment charges
and writedowns on investments to realizable values; (ii) gains or losses on the
sale or other disposition of businesses or investments; (iii) items classified
as Extraordinary Items (or a similar classification); (iv) the impact of changes
in accounting in the fiscal year of such change (with the intent being to
measure Adjusted Net Income in each Fiscal Year on the same bases of
accounting); (v) costs of material business restructurings, reorganizations and
relocations (includes severances, shut down, asset writeoffs – whether
immediately recognized or the incremental impact of accelerated charges over the
restructuring period); and (vi) gains and losses from capital and debt issuances
and retirements. The determination may reflect such other adjustments as the
Compensation Committee deems appropriate to reflect the performance metric so as
to not distort the calculation of the performance metric.

 

“Earnings Per Share” is calculated by dividing Adjusted Net Income by the number
of shares of stock (or stock equivalents) of the combined classes of News
Corporation’s common stock utilized in the Financial Statements for the
respective fiscal year in determining diluted earnings per share, after
adjusting for new share issuances and the effect of corporate reorganizations
such as stock splits.

 

“Free Cash Flow” is defined as operating income before depreciation and
amortization, less cash interest, operating taxes paid, working capital
requirements and capital expenditures, plus distributions/dividends received and
non-cash compensation expense, all determined from continuing operations.
Comparable adjustments made to Net Income in accordance with the definition of
Adjusted Net Income will be made to Free Cash Flow to the extent they impact
Free Cash Flow.

 

“Net Income” for each fiscal year shall be determined in accordance with United
States generally accepted accounting principles and will be such amount reported
as Net Income in the Financial Statements.

 

“Total Shareholder Return” is calculated as the change in value of the Company’s
weighted average of the share price of the Company’s Class A Common Stock and
Class B common stock, par value $0.01 per share, as quoted on The NASDAQ Stock
Market over the Performance Period .

 

Weighted Average TSR = (Weighted Class A TSR plus Weighted Class TSR) divided by
2

 

Weighted Class A TSR = (((share price of the Class A Common Stock at the end of
the 3-year Performance Period minus the share price of the Class A Common Stock
at the beginning of the three-year Performance Period) plus dividends
reinvested) divided by the share price of the Class A Common Stock at the
beginning of the three-year Performance Period) multiplied by the shares
outstanding of the Class A Common Stock.



--------------------------------------------------------------------------------

  

Weighted Class B TSR = (((share price of the Class B Common Stock at the end of
the 3-year Performance Period minus the share price of the Class B Common Stock
at the beginning of the three-year Performance Period) plus dividends
reinvested) divided by the share price of the Class B Common Stock at the
beginning of the three-year Performance Period) multiplied by the shares
outstanding of the Class B Common Stock.

 

Share price is determined using the 20 trading day average closing price up to
the last trading day on or prior to June 30. Shares outstanding is determined on
the last trading day on or prior to June 30 at the end of the Performance
Period.